  Case 3:21-cv-00499-RGJ Document 1-1 Filed 08/02/21 Page 1 of 7 PageID #: 8




                            COMMONWEALTH OF KENTUCKY
                              JEFFERSON CIRCUIT COURT
                                 CASE NO. 20-CI-003333

                                                      )
LA MICHAEL THOMAS,                                    )
                                                      )
                                Plaintiff,            )           Case No. 21-CI-003333
                                                      )
vs.                                                   )
                                                      )
THE HERTZ CORPORATION,                                )
                                                      )
                                Defendant.            )


              DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that Defendant The Hertz Corporation, by and through its

attorneys, in accordance with 28 U.S.C. § 1446(d), hereby provides this notice that, by filing the

proper papers attached hereto as EXHIBIT A in the United States District Court for the Western

District of Kentucky, on this date, it hereby removes the above-styled action pending in this Court

to the United States District Court for the Western District of Kentucky for adjudication by the

United States District Court.

        Defendant requests that the Clerk of this Court take any appropriate steps required,

pursuant to this notice, and that no further action be taken herein.



SIGNATURES ON NEXT PAGE




                                                  1
7590072v.1

                                                                                          EXHIBIT A
  Case 3:21-cv-00499-RGJ Document 1-1 Filed 08/02/21 Page 2 of 7 PageID #: 9




 Date: August 2, 2021                Respectfully submitted,

                                      /s/ William A. Blue, Jr.
                                     William A. Blue, Jr., KY BPR No. 92396
                                     zblue@constangy.com
                                     CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
                                     401 Commerce Street, Suite 1010
                                     Nashville, TN 37219
                                     615.340.3800


                                     Counsel for Defendant




                                      2

7590072v.1

                                                                       EXHIBIT A
 Case 3:21-cv-00499-RGJ Document 1-1 Filed 08/02/21 Page 3 of 7 PageID #: 10




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document DEFENDANT’S

NOTICE OF FILING NOTICE OF REMOVAL has been furnished to counsel/parties listed

below via the Court’s Electronic Filing System and/or email on this 2nd day of August 2, 2021:

Kurt A. Scharfenberger
kurt@scharfenberger-law.com
800 Kentucky Home Life Building
239 S. Fifth Street
Louisville, KY 40202
(502) 562-0777 (Phone)
(502) 236-0888 (Fax)



                                                   /s/ William A. Blue, Jr.
                                                   William A. Blue, Jr.




                                               3

7590072v.1

                                                                                       EXHIBIT A
Case 3:21-cv-00499-RGJ Document 1-1 Filed 08/02/21 Page 4 of 7 PageID #: 11




                                                                    EXHIBIT A
Case 3:21-cv-00499-RGJ Document 1-1 Filed 08/02/21 Page 5 of 7 PageID #: 12




                                                                     EXHIBIT A
Case 3:21-cv-00499-RGJ Document 1-1 Filed 08/02/21 Page 6 of 7 PageID #: 13




                                                                     EXHIBIT A
Case 3:21-cv-00499-RGJ Document 1-1 Filed 08/02/21 Page 7 of 7 PageID #: 14




                                                                     EXHIBIT A
